t c memo united_states tax_court henry john uscinski petitioner v commissioner of internal revenue respondent docket no filed date henry john uscinski pro_se scott a hovey for respondent memorandum opinion thornton judge this proceeding is before us on respondent’s motion for summary_judgment the issues for decision are whether petitioner underreported his gross_income by dollar_figure and whether petitioner is liable for the sec_6663 fraud_penalty when he petitioned the court petitioner resided in thousand oaks california background petitioner is an attorney during the u s attorney filed in the u s district_court for the northern district of florida gainesville division the district_court a one-count information charging petitioner with violating sec_7201 by willfully attempting to evade his income taxes and by filing a fraudulent federal_income_tax return the information charged that petitioner knowingly understated his taxable_income by dollar_figure in date petitioner entered into a plea agreement pleading guilty to the one-count information in the plea agreement the parties agreed that by date defendant had paid restitution to the united_states in the amount of dollar_figure and that this amount exceeded the unreported fee set forth in the information and agreed statement of facts in connection with the plea agreement on date the parties in the criminal case filed with the district_court an agreed statement of facts in which petitioner admitted that he unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure between date and date petitioner made payments to the united_states totaling dollar_figure had failed to report certain funds received from a former client the unreported funds the agreed statement of facts states in part uscinski is an american citizen who is currently residing in the hong kong special administrative region people’s republic of china uscinski is an attorney who began consulting with claude louis duboc shortly before duboc was arrested in march of in hong kong in january uscinski and another member of his firm officially began representing duboc on date claude louis duboc signed a power_of_attorney enabling his attorney henry john uscinski to act on behalf of duboc in all respects including withdrawal and deposit of funds from duboc’s accounts at bank gutmann in austria on date uscinski caused the withdrawal of dollar_figure u s dollars in one transaction and dollar_figure u s dollars in a second transaction from bank gutmann uscinski directed that these funds be sent to accounts controlled by uscinski at banque pictet et cie switzerland these funds arrived on date on date big_number swiss francs dollar_figure in u s dollars were withdrawn from bank gutmann at the request of uscinski and forwarded to the same account in switzerland that sum arrived on date in switzerland all of these funds were withdrawn from bank gutmann at the behest of uscinski and converted to personal_use by uscinski once uscinski deposited these funds into his bank account at banque pictet et cie switzerland he then transferred portions of these funds to other bank accounts he controlled in hong kong and thailand during through for his own personal_use uscinski filed his tax_return in date in this return uscinski failed to report any of the funds he received from duboc in the income uscinski failed to report on his federal_income_tax return totaled dollar_figure the unreported income in resulted in tax due and owing of dollar_figure for the tax_year on date the district_court entered a judgment finding petitioner guilty of income_tax evasion under sec_7201 sentencing him to months in prison and imposing a dollar_figure fine this judgment has become final on date respondent issued a notice_of_deficiency with respect to petitioner’s tax_year determining that petitioner owed additional income taxes of dollar_figure based on additional income of dollar_figure and asserting a sec_6663 civil_fraud penalty of dollar_figure in a letter to the irs dated date petitioner stated in part the income upon which the notice_of_deficiency is based was income that i restored to the u s government over the succeeding few years after receipt this income was restored to the u s government many years before the internal_revenue_service even considered this matter in i received approximately usdbig_number sic that was not reported as income between and i restored this income in full to the u s government in his petition filed date petitioner assigns error to respondent’s determinations in the notice_of_deficiency and seeks relief on these grounds relief requested is to eliminate and cancel all claimed tax due and penalties imposed the funds upon which said tax and penalties are imposed were received under a claim of right and were subsequently restored to the u s government in full accordingly no tax should be imposed as the funds were restored discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment is not however a substitute for trial it should not be used to resolve disputes over factual issues 78_tc_412 summary_judgment may be granted where there is no genuine issue of any material fact and a decision may be rendered as a matter of law rule a and b see 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 respondent as the moving party has the burden of showing that there is no genuine issue of material fact all doubts as to the existence of an issue of material fact must be resolved against the movant 85_tc_812 79_tc_340 when a motion for summary_judgment is made and properly supported the adverse_party may not rest upon mere allegations or denials of the pleadings but must set forth specific facts showing that there is a genuine issue for trial rule d generally a prior conviction will estop a party from contesting in a later civil suit any element necessarily established in the criminal trial 683_f2d_1285 9th cir the court_of_appeals for the ninth circuit to which this case is appealable has identified a three-step approach for determining the application of collateral_estoppel an identification of the issues in the two actions for the purposes of determining whether the issues are sufficiently similar and sufficiently material in both actions to justify invoking the doctrine an examination of the record of the prior case to decide whether the issue was litigated in the first case and an examination of the record of the prior proceeding to ascertain whether the issue was necessarily decided in the first case 57_f3d_823 9th cir emphasis omitted it is well established that a subsequent guilty plea may be used to establish issue preclusion in a subsequent civil suit where an element of the crime to which the defendant pled guilty is at issue in the second suit see eg 665_f2d_903 9th cir because the elements of criminal_tax_evasion and civil tax_fraud are identical petitioner’s prior conviction under sec_7201 conclusively establishes the elements necessary for finding fraud under sec_6663 see marretta v commissioner tcmemo_2004_128 affd 168_fedappx_528 3d cir frey v commissioner tcmemo_1998_226 see also 82_tc_413 holding that a sec_7201 conviction collaterally estops a taxpayer from denying fraud for purposes of sec_6653 the predecessor of sec_6663 affd without published opinion 772_f2d_910 9th cir accordingly petitioner’s prior conviction under sec_7201 collaterally estops him from denying in the present civil tax proceeding that petitioner’s failure to report the unreported funds resulted in an underpayment in his income_tax and that at least part of the underpayment is due to fraud within the meaning of sec_6663 with respect to these issues respondent is entitled to summary_judgment in his motion for summary_judgment respondent concedes that petitioner is not collaterally estopped from challenging the precise amount of the deficiency inasmuch as the precise amount of the diverted funds was not a necessary element of petitioner’s sec_7201 conviction respondent nevertheless contends that he is entitled to summary_judgment on this issue respondent points to petitioner’s admission in the criminal case that he received dollar_figure that he failed to report on his tax_return respondent also points to petitioner’s date letter to the irs wherein he acknowledged that the amount of his unreported income was approximately usdbig_number as well as to the undisputed fact that between date and date petitioner repaid the government dollar_figure petitioner contends that the evidence as to the amount of his unreported income is inconsistent and on that basis inconclusive petitioner contends that respondent has failed to carry his burden to prove the precise amount of taxable unreported income that petitioner received in although petitioner’s admission in the prior criminal proceeding as to the amount of his unreported income constitutes strong evidence see livingston v commissioner tcmemo_2000_121 it does not either alone or in conjunction with the other evidence respondent relies upon establish that there is no genuine issue of fact as to the precise amount of petitioner’s unreported income construing petitioner’s contentions broadly we infer that he seeks to collaterally attack his prior admissions as to the precise amount of the unreported funds respondent has not contended that petitioner should be judicially estopped in this proceeding from asserting positions contrary to those he asserted in the prior criminal proceeding cf larson v commissioner tcmemo_1993_188 declining to employ judicial estoppel with respect to an admission in the taxpayer’s plea agreement in a prior criminal proceeding resolving as we must all doubts against respondent as the party moving for summary_judgment we conclude that respondent has failed to carry his initial burden to show that there is no triable issue of fact with respect to the precise amount of petitioner’s unreported income cf 61_tc_861 waxler v commissioner tcmemo_1979_425 consequently although the current record might leave us in doubt as to petitioner’s prospects for ultimately succeeding in showing error in the notice_of_deficiency we shall not deny petitioner an opportunity to present relevant evidence as this court observed in parker v commissioner t c memo it is true that petitioner is not entitled to a trial on the possibility that an issue of material fact might turn up at the trial 391_us_253 but it is equally true that the fact it may be surmised that petitioner is unlikely to prevail at trial is not a sufficient basis for refusing him his day in court with respect to an issue which is not shown to be sham frivolous or so unsubstantial that it would obviously be futile to try it we reject however petitioner’s misguided view reflected in his objection to respondent’s motion for summary_judgment that he is entitled to relief under sec_1341 in certain circumstances sec_1341 may provide tax relief to a taxpayer who repays money in one year that had been included in gross_income for a prior year under a claim of right the relief provided under sec_1341 however applies to the year in which the repayment is made and does not affect the taxpayer’s obligation to report as income in the year of receipt items received under a claim of right see generally 114_tc_570 explaining purposes and operation of sec_1341 affd 271_f3d_740 8th cir because petitioner’s repayments occurred from through sec_1341 is inapplicable in determining petitioner’s deficiency for which is the only year at issue in this proceeding in conclusion respondent is entitled to partial summary_judgment that petitioner is estopped to deny that he had an underpayment in his income_tax that is due to civil tax_fraud in all other respects respondent’s motion for summary_judgment will be denied an appropriate order will be issued in his response to respondent’s motion for summary_judgment petitioner contends without elaboration that if he is subject_to tax on unreported income for then he should be entitled to prove at trial the amount of any deductions that he may claim to offset his tax_liability for this tax_year petitioner has not included any such claim for deductions in his petition pursuant to rule b nor has he sought to amend his petition to include any such claim pursuant to rule a by separate order the court will provide petitioner a reasonable period in which to file any motion for leave to amend his petition with respect to any such claim and provide respondent an opportunity to respond
